Citation Nr: 0821767	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial disability rating of 60 percent for 
residuals of prostate cancer, status post radical 
prostatectomy, with erectile dysfunction.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2006.  A statement of the case was issued in June 2006, 
and a substantive appeal was received in January 2007.

The Board notes that the June 2006 statement of the case was 
accompanied by a rating decision which revised the veteran's 
disability rating on appeal to 40 percent.  The veteran's 
March 2008 items of correspondence express a desire to be 
assigned a 60 percent disability rating for his residuals of 
prostate cancer, and the RO's internal emails from June 2008 
further indicate that the veteran agreed that a 60 percent 
rating would satisfy his appeal.  The RO lacked the authority 
to grant the 60 percent rating at the time, as the case was 
already before the Board on appeal, but the Board 
nevertheless notes that the veteran has expressed that his 
appeal seeks entitlement to a 60 percent rating.  The 
veteran's contentions have been consistent and specific: he 
argues that he meets the schedular criteria for the maximum 
schedular rating associated with symptoms of urine leakage.  
The veteran is already separately in receipt of special 
monthly compensation related to his symptom of erectile 
dysfunction.  Thus, the Board has refashioned this issue to 
identify that the extent of the veteran's current appeal is 
to obtain a 60 percent disability rating for the residuals of 
prostate cancer.

As discussed in more detail below, the Board believes that 
the record shows that the veteran is entitled to the 60 
percent disability rating he seeks.  The Board further notes 
that this case involves the recent addition of a May 2008 VA 
examination report to the record.  In consideration of this 
examination report, the RO expressed a desire to grant the 
veteran's appeal for a 60 percent disability rating; this is 
documented in printed emails from the RO dated June 2008.  
The RO was unable to grant the appeal as the issue was 
already on appeal before the Board at that time.  In light of 
the circumstances of this case and the fact that this Board 
decision results in a full grant of the complete benefits 
sought by the veteran on appeal, the Board does not believe 
that a remand to the RO for readjudication to consider the 
new evidence of record is necessary or would serve any useful 
purpose.




FINDING OF FACT

The veteran's residuals of prostate cancer are manifested by 
a predominant voiding dysfunction causing leaking requiring 
the use of an appliance and the wearing of absorbent 
materials which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of 
prostate cancer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The present appeal involves the veteran's claim that his 
service-connected chronic residuals of prostate cancer 
warrant a higher initial disability rating than the 40 
percent currently assigned.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
'staged' ratings.  Id. at 126.

The veteran's service-connected residuals of prostate cancer 
have been rated by the RO under the provisions of Diagnostic 
Code 7528.  Under this regulatory provision, a rating of 100 
percent is warranted where there are malignant neoplasms of 
the genitourinary system.  The code further notes that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115a.  Obstructed voiding includes 
ratings ranging from noncompensable to 30 percent.  Id.  No 
further discussion of the ratings available for urinary 
frequency and obstructed voiding are necessary at this time 
as the veteran already has a 40 percent rating assigned for 
the disability on appeal.

The veteran has indicated that his appeal would be satisfied 
by an award of a 60 percent initial disability rating for his 
residuals of prostate cancer, and he argues for entitlement 
on the basis of urinary leakage requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  The essential question in 
this case has been whether the veteran is shown to experience 
the severity of urinary leakage contemplated by the criteria 
for a 60 percent rating.

Recently, a May 2008 VA examination report associated with 
this claim has been added to the record.  Significantly, this 
report shows "No evidence of residual cancer today" but 
describes that the veteran "does have residuals of 
incontinence."  Significantly, the report explains that 
"although he is wearing a catheter, this has not 
significantly improved his condition as it apparently does 
not fit well and he continues to soil himself, especially at 
night, but also during the day."

Prior to the May 2008 VA examination report, the record 
contained some conflicting indications as to whether the 
veteran reported using three to four pads per day, or five to 
six pads per day.  The May 2008 VA examination report 
characterizes the veteran's reports as follows: "He did see 
urology for followup in September of 2007 and at that point 
was still using three to four pads per day on an inactive 
day, but five to six pads a day when he was attempting to be 
out and about."  Further details of the veteran's 
symptomatology are further consistent with finding that the 
veteran experiences significant difficulty managing the 
leakage symptoms, consistent with the severity of disability 
contemplated by a 60 percent disability rating.

The Board finds no reason to doubt the credibility of the 
veteran's symptom reports which are consistent with the 
clinical indications of record.  Indeed, the Board notes that 
the RO itself recently indicated, in June 2008, that it 
desired to grant the veteran's appeal in light of the May 
2008 VA examination report.  As this case was already before 
the Board on appeal, the RO lacked the legal authority to 
grant the claim.  The Board's own review of this matter leads 
to the same conclusion: that a 60 percent rating for the 
veteran's residuals of prostate cancer is shown to be 
warranted and the appeal must be granted.  

As previously discussed, the veteran specifically requested a 
60 percent disability rating in his March 2008 items of 
correspondence.  The Board finds that under the 
circumstances, the veteran clearly limited his appeal to 
entitlement to a 60 percent disability rating.  Thus, as this 
decision is a full grant of the benefits sought, the Board is 
not required to consider entitlement to other ratings for 
that disability.  AB v. Brown, 6 Vet.App. 35, 39 (1993).

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In 
light of the full grant of the benefits sought on appeal, no 
further discussion of VCAA is necessary at this point.


ORDER

Entitlement to a 60 percent disability rating for residuals 
of prostate cancer is warranted.  The appeal is granted, 
subject to applicable laws and regulations governing payment 
of VA monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


